Citation Nr: 0703188	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision that 
granted service connection and a noncompensable rating for 
hemorrhoids, effective May 4, 2001.  In October 2005, the 
veteran testified at a Travel Board hearing at the RO.  In 
January 2006, the Board remanded this appeal for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Following the Board's January 2006 remand, the veteran was 
afforded a VA rectal examination in August 2006.  The 
diagnosis was hemorrhoids, without evidence of thrombosis.  

In a statement received at the Board in November 2006, the 
veteran reported that he went back to the Oklahoma City, 
Oklahoma VA Medical Center and was seen by Dr. Schrader.  He 
indicated that Dr. Schrader examined him and found internal 
and external hemorrhoids.  He essentially requested that the 
treatment records from Dr. Schrader be obtained.  

The Board observes that the most recent VA treatment reports 
of record from the Oklahoma City, Oklahoma VA Medical Center 
are dated from March 2005 to January 2006.  As there are 
possible further VA treatment records that may be pertinent 
to the veteran's claim, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his 
hemorrhoids and dated from January 2006 to 
the present, from the Oklahoma City, 
Oklahoma VA Medical Center, to include any 
such records from Dr. Schrader.  

3.  Thereafter, review the claim for 
entitlement to an initial higher 
(compensable) rating for hemorrhoids.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


